DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 16, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US 2013/0221569) in view of Ookura et al. (US 2013/0264741).
Regarding claim 16:
Probst an injection molded article having a modified surface [0001]. The article comprises a multilayer foil comprising at least one apolar layer and at least one second layer with at least one surface property different from the apolar layer [0012]. Additionally, an adhesion-promoting layer can be between these two layers [0021]. The second layer comprises polyamide [0016]. The apolar layer can be polyethylene or polypropylene (i.e., unmodified) or a plastomer [0019]. Probst teaches the in-mold coating polypropylene can contain fillers, including fibers and non-fibrous fillers such as chalk or talc [0018].Probst further teaches the second layer can comprise known fillers where fibers are known fillers [0018; 0020]. Example 2 discloses a molded article comprising a layer of polyamide, a layer of MAH-grafted polyethylene, a layer of plastomer, and an in-mold coating of polypropylene [0047]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an unmodified polyethylene or polypropylene in place of the plastomer in the molded article described by Example 2 because Probst teaches these polymers are equivalent and interchangeable. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add fillers to the polyamide layer to adjust the properties of the layer as known in the art.
Probst teaches the use of an adhesion promoter layer, including a maleic anhydride-grafted polyethylene as previously explained [0021; 0047].
Probst is silent with regard to a copolymer as presently claimed.
Such copolymers were known in the art. For example, Ookura discloses adhesive films for use in insert molding comprising a tacky adhesive film containing a modified polyolefin resin [0001]. Suitable polyolefins include polyethylene and polypropylene [0038]. The modifying monomer comprises, e.g., maleic anhydride [0047]. The amount of modifying monomer is 0.1-20 pbw per 100 pbw of the polyolefin [0048]. These adhesives have adhesion to polyamide [0025].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a modified polypropylene copolymer, including relative amounts of the unsaturated carboxylic acid as claimed, as known in the art to provide an adhesive layer for use in Probst’s molded article.
Regarding claims 24 and 26:
Probst teaches the thickness of the layers can be varied depending on the application [0042].
Probst is silent with regard to the claimed thickness values.
Such values were known in the art. For example, Ookura discloses its laminated film has a thickness of 30-300 μm, or preferably 50-200 μm [0086]. The adhesive layer and thermoplastic layer each has a thickness of 10 μm or more [0086].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the adhesive and thermoplastic layers, including values within the presently claimed ranges, to provide the desired dimensions and mechanical properties for a given end use.

Claim(s) 17, 19-21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US 2013/0221569) in view of Ookura et al. (US 2013/0264741) as applied above, and further in view of Yamaguchi et al. (WO 2014/112501).
Note: citations refer to the machine translation of WO ‘501 mailed on 12/31/2020 unless otherwise noted. Applicant previously filed a copy of the original WO ‘501 document on 6/20/2018.
Regarding claim 17:
Probst in view of Ookura discloses molded articles as previously explained. Probst teaches the use of a polyamide and polypropylene [0047].
Probst is silent with regard to the use of nylon 6.
This material was known in the art. For example, Yamaguchi discloses a molded body (1) comprising a fiber-reinforced sheet-shaped molded article (2) comprising a resin (A), an adhesive layer (3) comprising a resin (B), and an injection- or press-molding material (4) comprising a resin (C) (abstract; p4; p7). Yamaguchi teaches the use of nylon 6 as the resin (A) for its moldability, heat resistance, toughness, surface property, etc. (p8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use nylon 6 as the polyamide in Probst for its known properties of moldability, heat resistance, toughness, surface property, etc. 
Regarding claim 19-21:
Probst discloses the use of fillers, including fibers [0018; 0020].
Probst is silent with regard to fibers as claimed.
Such materials were known in the art. Yamaguchi teaches the use of continuous fibers and can be unidirectional to provide higher mechanical properties (p5). They can be carbon fiber to provide higher mechanical properties (p5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use continuous fibers, including continuous fibers oriented in one direction, to provide improved mechanical properties. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use carbon fiber to provide improved mechanical properties.
Regarding claim 25:
Probst discloses a polypropylene as previously explained.
Probst is silent with regard to a copolymer as claimed.
Such polymers were known in the art. Yamaguchi teaches suitable polypropylenes include random or block copolymers of propylene and an α-olefin, including ethylene, butene, etc., which provides improved impact properties compared to a homopolymer (p9-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a polypropylene copolymer to provide improved impact properties. 

Claim(s) 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probst et al. (US 2013/0221569) in view of Ookura et al. (US 2013/0264741) as applied above, and further in view of Nagasaka et al. (US 2016/0297185).
Regarding claims 18 and 31:
Probst discloses molded articles as previously explained. Probst discloses the use of fillers, including fibers [0018; 0020].
Probst is silent with regard to the length of the fibers as claimed.
Fibers having lengths within the claimed range were known in the art. For example, Nagasaka discloses a fiber-reinforced laminate having a balance between moldability and mechanical characteristics [0001]. The average fiber length can be adjusted to provide the noted balance, e.g., across the range of 2.0-15 mm or the broader range of 5-100 mm [0018; 0085].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the length of the fibers of Probst, including over values within the claimed range, to provide the desired balance between moldability and mechanical characteristics for a given end use.


Claim(s) 16, 17, 19-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2014/112501) in view of Ookura et al. (US 2013/0264741).
Note: citations refer to the provided machine translation of WO ‘501 mailed on 12/31/2020 unless otherwise noted. Applicant previously filed a copy of the original WO ‘501 document on 6/20/2018.
Regarding claim 16:
Yamaguchi discloses a molded body (1) comprising a fiber-reinforced sheet-shaped molded article (2) comprising a resin (A), an adhesive layer (3) comprising a resin (B), and an injection- or press-molding material (4) comprising a resin (C) (abstract; p4; p7; Fig. 1 in original WO ‘501 document). Resin A can comprise polyamide or polypropylene, resin (B) can comprise modified styrene or polypropylene resins, and resin (C) can be polypropylene (p8). Examples 1 and 3 each describe a molded body 
In addition to this three-layered molded body, Yamaguchi teaches a five-layered molded body where an additional adhesive layer (3) and additional fiber-reinforced sheet-shaped molded article (2) are provided on the opposite side of the injection-molded material (4) (p7; Fig. 2 in original WO ‘501 document).

    PNG
    media_image1.png
    278
    733
    media_image1.png
    Greyscale

In view of this teaching of a five-layered molded body and Examples 1 and 3, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to a molded body comprising, in order, layers of fiber-reinforced polyamide/acid-modified polypropylene/polypropylene (unmodified)/acid-modified polypropylene/fiber-reinforced polyamide to provide a five-layered molded body according to Yamaguchi. Such a molded body meets the claimed requirement where one layer (2) corresponds to present molded article (A), adjacent layer (3) corresponds to present molded article (B), layer (4) corresponds to present molded article (C), and the other layer (3) corresponds to present molded article (D). The examiner notes the present claim language remains open to intervening layers between present molded articles (A)-(D).
Alternatively, given Yamaguchi’s teaching that resin (A) can be a polyamide or polypropylene, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to a molded body comprising, in order, layers of fiber-reinforced polyamide/acid-modified polypropylene/polypropylene (unmodified)/acid-modified polypropylene/fiber-reinforced polypropylene to provide a five-layered molded body according to Yamaguchi. Such a molded body meets the claimed requirement where one layer (2) corresponds to present molded article (A), adjacent layer (3) 
Yamaguchi teaches the use of fillers, including fibrous and non-fibrous fillers, in the adhesive layer (B) to improve strength, dimensional stability, etc. (p10). Therefore, in the molded body having the structure of fiber-reinforced polyamide/acid-modified polypropylene/polypropylene (unmodified)/acid-modified polypropylene/fiber-reinforced polyamide as described above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add filers to the acid-modified polypropylene layer (corresponds to present molded article (D)) to improve strength, dimensional stability, etc. as desired.
Alternatively, in the molded body having the structure of fiber-reinforced polyamide/acid-modified polypropylene/polypropylene (unmodified)/acid-modified polypropylene/fiber-reinforced polypropylene as described above, the fiber-reinforced polypropylene contains reinforcing material (fibers). Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add filers to the acid-modified polypropylene layer (which can also correspond to present molded article (D)) to improve strength, dimensional stability, etc. as desired.
Yamaguchi discloses an acid-modified polypropylene as previously explained.
Yamaguchi is silent with regard to a copolymer as presently claimed.
Such copolymers were known in the art. For example, Ookura discloses adhesive films for use in insert molding comprising a tacky adhesive film containing a modified polyolefin resin [0001]. Suitable polyolefins include polypropylene [0038]. The modifying monomer comprises, e.g., maleic anhydride [0047]. The amount of modifying monomer is 0.1-20 pbw per 100 pbw of the polyolefin [0048]. These adhesives have adhesion to polyamide [0025].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a modified polypropylene copolymer, including relative amounts of the unsaturated carboxylic acid as claimed, as known in the art to provide an adhesive layer for use in Yamaguchi’s molded article.
Regarding claim 17
Yamaguchi teaches the use of nylon 6 for its moldability, heat resistance, toughness, surface property, etc. (p8).
Regarding claim 19-21:
Yamaguchi teaches the use of continuous fibers and can be unidirectional (p5). They can be carbon fiber (p5). 
Regarding claim 24 and 26:
Yamaguchi is silent with regard to the claimed thickness values.
Such values were known in the art. For example, Ookura discloses its laminated film has a thickness of 30-300 μm, or preferably 50-200 μm [0086]. The adhesive layer and thermoplastic layer each has a thickness of 10 μm or more [0086].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative thickness of the adhesive and thermoplastic layers, including values within the presently claimed ranges, to provide the desired dimensions and mechanical properties for a given end use.
Regarding claim 25:
Yamaguchi teaches suitable polypropylenes include random or block copolymers of propylene and an α-olefin, including ethylene, butene, etc. (p9-10).


Claim(s) 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2014/112501) in view of Ookura et al. (US 2013/0264741) as applied above, and further in view of Nagasaka et al. (US 2016/0297185).
Regarding claims 18 and 31:
Yamaguchi discloses molded articles as previously explained. Yamaguchi discloses the use of fibers (p5).
Yamaguchi is silent with regard to the length of the fibers claimed.
Fibers having lengths within the claimed range were known in the art. For example, Nagasaka discloses a fiber-reinforced laminate having a balance between moldability and mechanical 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the length of the fibers of Yamaguchi, including over values within the claimed range, to provide the desired balance between moldability and mechanical characteristics for a given end use.


Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to the claims overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues Ookura uses its adhesive film for insert molding with a metal member and so it is not possible to control the copolymerization ratio of the monomer containing the polar group to improve the joining suitability with polyamide (p6-7).
The examiner has considered Applicant’s argument, but respectfully disagrees with the conclusion. Initially, the examiner notes both primary references recognize the use of modified polyolefin resins as adhesive layers. Specifically, Probst discloses the use of a maleic anhydride-grafted polyethylene [0047]; and Yamaguchi teaches modified olefins, including those modified with an anhydride, can offer improved adhesion because of their reactive functional groups (p8-10). Therefore, the primary references themselves already suggest that such modified resins were useful for adhering polyamide and polypropylene layers together. Probst, however, is silent with regard to the use of a maleic anhydride-modified polypropylene with the claimed relative amount of the monomers, and Yamaguchi is silent with regard to the specific use of maleic anhydride in the claimed relative amount. 
Ookura demonstrates that such polymers were known in the art and furthermore are able to adhere to polyamide and polypropylene layers, albeit the reference does not explicitly provide a 
As further evidence for the examiner’s position, please see newly cited Tse (US 2006/0293424) which also discloses an adhesive composition comprising a functionalized propylene polymer [0002]. The monomer comprising the functional group includes, e.g., maleic anhydride, and is used in amounts of 50% by weight or less, preferably 30% by weight or less [0130; 0146]. The adhesive adheres to both polar substrates, such as polyamide, and non-polar substrates, such as polypropylene [0023; 0037; 0229]. Therefore, the prior art suggests one of ordinary skill would recognize the utility of modified polypropylene as an adhesive component for polar and non-polar substrates, and not narrowly conclude that such adhesives were useful only for metal substrates.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787